Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the specific feature: “auditorily present the content of the audio file using an audio player at the client device, wherein a timing of the auditory presentation of the content of the audio file is altered without altering a pitch of the auditory presentation of the content” in combination with the highlighting feature and redacting feature.  The cited prior arts: Roche (2018/0158365 A1) and Quaeler et al. (US 2007/0030528 A1) do not teaches the newly added claim limitation for audio manipulation or “audio Kerning”.  The newly cited prior art Rubin et al. (US 9666208 B1) teaches a hybrid waveform system that includes time stretching without affecting pitch of audio playback of a word (Rubin, col 7, lines 16 - 32).  The newly cited prior art Hamaker et al. (US 9,684,641 B1) teaches the claimed redacting feature and highlighting feature of the invention.  The closest prior art of record fail to support a prima facie case of obviousness against the newly amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715